                      Case 1:19-cv-04833-NRB Document 10 Filed 09/13/19 Page 1 of 6
O AO 121 (6/90)
TO:

                  Register of Copyrights                                                           REPORT ON THE
                  Copyright Office                                                         FILING OR DETERMINATION OF AN
                  Library of Congress                                                             ACTION OR APPEAL
                  Washington, D.C. 20559                                                       REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                     COURT NAME AND LOCATION
        G
        ✔ ACTION           G APPEAL                                   U.S. DISTRICT COURT
DOCKET NO.                      DATE FILED                            SOUTHERN DISTRICT OF NEW YORK
    19-cv-04833-NRB                       5/23/2019                   500 PEARL STREET, NEW YORK, N.Y. 10007
PLAINTIFF                                                                         DEFENDANT
 Strike 3 Holdings, LLC                                                           John Doe
                                                                                  subscriber assigned IP address 72.229.74.152



       COPYRIGHT
                                                            TITLE OF WORK                                                 AUTHOR OR WORK
    REGISTRATION NO.

1 See Attached List              See Attached List                                                              See Attached List

2

3

4

5



      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                   INCLUDED BY
                                         G Amendment                 G Answer               G Cross Bill              G Other Pleading
       COPYRIGHT
                                                            TITLE OF WORK                                                 AUTHOR OF WORK
    REGISTRATION NO.

1 See Attached List              See Attached List                                                              See Attached List

2

3                                                                     .


    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                WRITTEN OPINION ATTACHED                                        DATE RENDERED

            G Order        G Judgment                                     G Yes        G
                                                                                       ✔ No                                            9/12/2019

CLERK                                                        (BY) DEPUTY CLERK                                               DATE

Ruby J. Krajick                                              s/K.mango                                                                 9/13/2019
                  1) Upon initiation of action,               2) Upon filing of document adding copyright(s),        3) Upon termination of action,
                     mail copy to Register of Copyrights         mail copy to Register of Copyrights                     mail copy to Register of Copyrights
DISTRIBUTION:
                  4) In the event of an appeal, forward copy to Appellate Court               5) Case File Copy



        Print                       Save As...                                                                                                Reset
            Case 1:19-cv-04833-NRB Document 10 Filed 09/13/19 Page 2 of 6


                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF NEW YORK


 STRIKE 3 HOLDINGS, LLC,
                                                      Civil Action No. 1:19-cv-04833-NRB
                        Plaintiff,

 v.

 JOHN DOE subscriber assigned IP address
 72.229.74.152,

                        Defendant.


                   PLAINTIFF’S NOTICE OF SETTLEMENT AND
              VOLUNTARY DISMISSAL WITH PREJUDICE OF JOHN DOE

       PLEASE TAKE NOTICE, Plaintiff Strike 3 Holdings, LLC (“Plaintiff”) has settled this

matter with John Doe, subscriber assigned IP address 72.229.74.152 (“Defendant”), through

Defendant’s counsel, Robert Cashman, Esq. Pursuant to the settlement agreement’s terms, Plaintiff

hereby voluntarily dismisses Defendant from this action with prejudice. Pursuant to Fed.R.Civ.P.

41(a)(1)(A)(i) Defendant John Doe has neither answered Plaintiff’s Complaint nor filed a motion

for summary judgment.

       Consistent herewith Plaintiff consents to the Court having its case closed for administrative

purposes.

Dated: September 12, 2019                    Respectfully submitted,


                                             By:     /s/ Jacqueline M. James__
                                                     Jacqueline M. James, Esq. (#1845)
                                                     The James Law Firm, PLLC
                                                     445 Hamilton Avenue, Suite 1102
                                                     White Plains, New York 10601
                                                     T: 914-358-6423
                                                     F: 914-358-6424
                                                     E-mail: jjames@jacquelinejameslaw.com
                                                     Attorneys for Plaintiff

                                                 1
         Case 1:19-cv-04833-NRB Document 10 Filed 09/13/19 Page 3 of 6




                                CERTIFICATE OF SERVICE

       I hereby certify that on September 12, 2019, I electronically filed the foregoing document

with the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record

and interested parties through this system.


                                                    By: /s/ Jacqueline M. James__
                                                           Jacqueline M. James, Esq.




                                               2
                                 Case 1:19-cv-04833-NRB Document 10 Filed 09/13/19 Page 4 of 6
                                                         Exhibit A to the Complaint
Location: New York, NY                                                                                 IP Address: 72.229.74.152
Total Works Infringed: 41                                                                              ISP: Spectrum
 Work         Hash                                         UTC              Site          Published        Registered       Registration
 1            C49AEC5636CEE48A256215D292AA9529A653CBDD     03/20/2019       Blacked       01/20/2019       02/22/2019       PA0002155135
                                                           23:16:17
 2            005F68E32C85041A13A7F8F17E771403D061FE95     09/02/2018       Vixen         10/11/2017       10/19/2017       PA0002090452
                                                           12:55:57
 3            0616906E5B0D445A8FB469D45908C91D24F6CD2F     12/29/2018       Blacked       09/27/2018       11/01/2018       PA0002143428
                                                           19:15:07
 4            0B16315F57F07E173D0600CC87ABFC94AE29EC92     11/05/2018       Tushy         11/02/2018       12/10/2018       PA0002145834
                                                           19:17:35
 5            0CAE44A3DBD8F5673DC978E864B5E7CAE0909F40     01/14/2019       Blacked Raw   09/19/2018       11/01/2018       PA0002143420
                                                           21:10:52
 6            1D3C4E5D3BC8C277A7728459A56D47ECFE6AD240     01/14/2019       Tushy         01/16/2018       01/24/2018       PA0002101757
                                                           21:10:33
 7            1D652D14E624CF4FE65234E00AB298914C6B5B1B     02/02/2019       Vixen         01/04/2019       01/22/2019       PA0002147681
                                                           22:13:12
 8            22E756AB10195C299D4EF6CDE019BC534B8A8E62     02/02/2019       Tushy         06/20/2018       08/07/2018       PA0002132405
                                                           22:18:18
 9            23C75D98A22B6821F255E85F2ED58CC5CEC8E2DD     09/09/2018       Blacked       09/27/2017       10/10/2017       PA0002057451
                                                           07:08:52
 10           24F17708EFCAC58DF9FDADED47654864C1F4DB52     07/13/2018       Vixen         05/29/2018       07/14/2018       PA0002128390
                                                           18:27:30
 11           2792CFE99C40641407BFC00440005D0FBAC48D6F     11/11/2018       Tushy         07/25/2018       09/05/2018       PA0002134601
                                                           11:24:15
 12           2D05320B68989487C8AF50B1A95167FB350F94E6     12/08/2018       Blacked       09/17/2018       10/16/2018       PA0002127778
                                                           07:17:38
 13           2D0A58AC281F78D3727962D95C09C7F154AE8142     08/12/2018       Blacked Raw   01/02/2018       01/26/2018       PA0002101761
                                                           06:37:53
 14           2F73A144B780B7D386C021B9DFCA2C674931DEE8     09/09/2018       Blacked       03/21/2018       04/12/2018       PA0002091520
                                                           07:26:27
 15           2F83CE09B1F20BE375C20F1028CD3FBEF3813FDE     03/04/2019       Vixen         02/18/2019       03/11/2019       PA0002158598
                                                           02:16:58
 16           3896D6926D371A520A42BA151B77F163A2BB5CB9     12/08/2018       Blacked Raw   12/03/2018       01/22/2019       PA0002149845
                                                           07:17:24
 17           3899DF23466A4A4C58CA53479AE6CF8DD8BEF4C2     08/21/2018       Tushy         12/27/2017       01/23/2018       PA0002101754
                                                           23:00:20
                         Case 1:19-cv-04833-NRB Document 10 Filed 09/13/19 Page 5 of 6
Work   Hash                                     UTC          Site          Published    Registered   Registration
18     3981818C672261E5A1A0D5B561F7A7FEF98A7805 02/02/2019   Blacked       09/22/2018   11/01/2018   PA0002143419
                                                22:03:31
19     42FB29936F0773461AB894640E5895EE9B843742 08/07/2018   Tushy         07/30/2018   09/01/2018   PA0002119590
                                                04:10:04
20     44EE8007D31DF8D2883B228679B50BB1595A5667 02/02/2019   Blacked       07/24/2018   09/01/2018   PA0002119589
                                                22:21:18
21     60B1F250443CE8ACAC6E4BE6DAE670CBFA489E11 08/18/2018   Tushy         02/20/2018   03/01/2018   PA0002079187
                                                09:16:15
22     6A9C3A31CC22405729F230BE6332DE0A31F7BB38 12/20/2018   Vixen         12/20/2018   01/22/2019   PA0002147683
                                                22:33:39
23     763A6FC5F201546394575CD7601D8C2D7DBD3AE7 09/26/2018   Blacked Raw   09/04/2018   11/01/2018   PA0002143430
                                                22:02:25
24     774A2CED1D4C60BC032A3D8767D4CB89D2EE3DB4 07/28/2018   Tushy         07/20/2017   08/11/2017   PA0002046869
                                                03:10:32
25     7AA9EE0B623B3876BDBBB4854D311BA014697009 09/06/2018   Blacked       11/11/2017   11/27/2017   PA0002098000
                                                13:49:06
26     7B364338CD90FC951B3F536B186EBA30DE4246FC 12/08/2018   Blacked Raw   11/28/2018   01/22/2019   PA0002149836
                                                07:21:37
27     85D5FBF147E9471F935771CE52471E3036270454 06/30/2018   Tushy         05/26/2018   07/14/2018   PA0002128078
                                                12:38:17
28     9264C9D45E80036BD18DE68536548EB844F78794 11/05/2018   Blacked Raw   10/29/2018   12/10/2018   PA0002145837
                                                19:37:05
29     9D5513F0563852D9FB73EDC7D6318A6BB04334D9 08/18/2018   Tushy         09/18/2017   10/09/2017   PA0002086139
                                                09:11:19
30     9FE743BAF7076C7B1416416DCB8787E922B10AE8 11/05/2018   Blacked       10/22/2018   11/25/2018   PA0002136653
                                                19:18:42
31     A7671D9A943B4580C4CA097645722A9860A70621 03/20/2019   Vixen         12/30/2018   01/22/2019   PA0002147900
                                                22:57:19
32     C4705CDBE06284FCCC4E7C0AFA85554E5CE10645 09/06/2018   Tushy         04/06/2018   06/19/2018   PA0002126674
                                                13:45:21
33     CA9C1A77C9BAC47BC3A59D3009DCAF3A444BBA43 07/17/2018   Tushy         11/27/2017   01/04/2018   PA0002069335
                                                19:36:52
34     D35DE91797823D90CFD9EAB5A55CF23E8D37AB3A 01/13/2019   Blacked       12/31/2018   01/22/2019   PA0002147686
                                                18:33:55
35     D9261D3722C161272619A45A80E6F849B0BC63B5 12/08/2018   Blacked Raw   11/18/2018   12/10/2018   PA0002146476
                                                07:17:32
36     EE4E2D333BE36AA0973EFF24E5752B93B6A9CC70 08/11/2018   Tushy         08/09/2018   09/05/2018   PA0002135685
                                                03:32:04
                         Case 1:19-cv-04833-NRB Document 10 Filed 09/13/19 Page 6 of 6
Work   Hash                                       UTC          Site          Published    Registered   Registration
37     F518524A3E8B5819DB451A88F725D979F728EC34   02/02/2019   Vixen         08/12/2018   09/01/2018   PA0002119680
                                                  22:03:25
38     FB7E3EA3B9E083499E761482A6C6D7DFDB749555   12/08/2018   Vixen         10/06/2018   11/01/2018   PA0002141493
                                                  07:21:50
39     FCF2223C2AFD2901C1AC8C9EA95467B555E65E1E   02/01/2019   Vixen         01/14/2019   02/02/2019   PA0002155387
                                                  05:13:37
40     FE14ADE82FF2485EC91596EA5FFA5176B048BE2B   12/08/2018   Blacked Raw   07/21/2018   09/01/2018   PA0002119592
                                                  08:22:00
41     FFB59D7B851B2FAC080AAAD07215FDA138C5D5B9   12/08/2018   Vixen         08/07/2018   09/05/2018   PA0002135684
                                                  07:30:00
